DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Applicant’s representative, David Galin (Reg. No. 41,767), on 10/12/2021.
The application has been amended as follows: 
CLAIMS:
Claims 3 and 4 are canceled.
In claim 8, “wherein the stopper comprises” was amended to –wherein the stopper further comprises--.
In claim 9, “wherein the stopper comprises” was amended to –wherein the stopper further comprises--.
Allowable Subject Matter
Claims 1 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a battery module comprising a set of batteries, a case, a sampling unit provided with a connector, and a stopper for fixing the connector within a space formed by the case, wherein the stopper comprises first, second, third, fourth, fifth, and sixth stoppers, 
Fritz (US 2016/0043448 A1) is considered to be the closest relevant prior art to independent claim 1.  Fritz discloses most of the claim limitations as set forth previously (see OA dated 04/09/2021).  Specifically, Fritz discloses third and fourth stoppers configured to limit the connector in a second direction (see OA dated 04/09/2021, pg. 8, annotated Fig 23).
However, as persuasively argued by Applicant (see Remarks dated 09/24/2021, pg. 7), Fritz does not disclose, teach, fairly suggest, nor render obvious the recited third and fourth stoppers being formed directly on the inner wall of the lower case.  To the contrary, Fritz explicitly discloses that the third and fourth stoppers are formed away from the inner wall, and are formed at the ends of the first and second stoppers, in order to prevent movement in the recited second direction, i.e. direction away from the inner wall of the case (as indicated by arrows 198/122 in annotated Fig 23), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards moving such stoppers so as to be directly formed on the inner wall of the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/15/2021